DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
3.	Claims 1, 3-20 are pending. Claims 1, 3-12,16-20 are under examination on the merits. Claims 1, 13 are amended.  Claims 2, 21-22 are previously cancelled. Claims 13-15 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3-12, 16-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Information Disclosure Statement
6.	The information disclosure statements submitted on 08/12/2022, 08/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 1, 3-12,16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “wherein: the core of the core-shell nanoparticles results from polymerization of a composition comprising nanoparticle core precursors and at least one photochromic compound”, wherein applicant fails to articulate by sufficiently distinct functional language if the core composition results from polymerization of nanoparticle core precursors in presence of at least one photochromic compound (i.e., embedded within the core) or the core composition results from polymerization of nanoparticle core precursors with at least one photochromic compound (i.e., photochromic compound is polymerized with nanoparticle core precursors). Thus claim 1 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claims 3-12,16-20 being depended on claim 1 are rejected as well.
 For the purpose of examination against the prior art, claim 1 is construed to recites ”the core composition results from polymerization of nanoparticle core precursors in presence of at least one photochromic compound (i.e., embedded within the core)”.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 5-6, 8-10,12,19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”) in view of  Izumi et al. (US Pub. No. 2015/0368552 A1, hereinafter “”552’).

		Regarding claim 1: “217 teaches an optical products (Page 1, [0003]) comprising a transparent polymer matrix (Page 6, [0085]-[0086]) and core-shell nanoparticles which are dispersed in the transparent polymer matrix (Page 1, [0014]), and the shell of the core-shell nanoparticles comprises a mineral compound (Page 2, [0017]; Page 2, [0029]), wherein the at least one photochromic compound is a naphthopyran or fulgide (Page 2, [0033]), wherein the core of the core-shell nanoparticles comprises the at least one photochromic compound embedded within the core (Page 2, [0034]), and wherein the nanoparticle core precursors comprise an alkylalkoxysilane and/or an organically modified alkoysilane such as polydimethylsiloxane (PDMS) (Page 2, [0034]). “217 does not expressly teach the core of the core-shell nanoparticles results from polymerization of a composition comprising nanoparticle core precursors and at least one photochromic compound, wherein the nanoparticle core precursors comprise an alkylalkoxysilane monomer and/or an organically modified alkoxysilane monomer.
		However, “552 teaches a photochromic curable composition (Page 2, [0020]), comprising a silsesquioxane monomer (A1) having a radically polymerizable group (Page 3, [0036]) and a photochromic compound (B) (Page 5, [0060]; Page 7, [0067]; Page 10, [0096]-[0097], Example 1) with benefit of providing photochromic curable composition that can be advantageously used for the manufacture of a photochromic cured product having an excellent photochromic function and is suitable for the provision of a photochromic cured product for obtaining a laminate having excellent adhesion in a lamination method (Page 2, [0016]), in particular for applications in the optical field and preferentially in ophthalmic optics (Page 2, [0012]-[0013]).
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the core of the core of core-shell composition by “217, so as to include 
the core of the core-shell nanoparticles results from polymerization of a composition comprising nanoparticle core precursors and at least one photochromic compound, wherein the nanoparticle core precursors comprise an alkylalkoxysilane monomer and/or an organically modified alkoxysilane monomer as taught by “552 , and would have been motivated to do so with reasonable expectation that this would result in providing photochromic curable composition that can be advantageously used for the manufacture of a photochromic cured product having an excellent photochromic function and is suitable for the provision of a photochromic cured product for obtaining a laminate having excellent adhesion in a lamination method (Page 2, [0016]) in particular for applications in the optical field and preferentially in ophthalmic optics as suggested “552 (Page 2, [0012]-[0013]).

Regarding claim 5: “217 teaches the optical products (Page 1, [0003]), wherein the transparent polymer matrix is polyurethane resin Superflex 107M (Page 6, [0085]- [0086]). 

Regarding claim 6: “217 teaches the optical products (Page 1, [0003]), wherein the shell of the core-shell nanoparticles comprises a mineral oxide further defined as SiO2 (Page 2, [0017]; Page 2, [0024]-[0029]). 

Regarding claims 8-9: “217 teaches the optical products (Page 1, [0003]), wherein the surface of the shell of the core-shell nanoparticles is functionalized with tetraethylorthosilicate (TEOS) (Page 5, [0075], Example 1) or acryloxypropyltrimethoxysilane (MPS)(Page 5, [0080, Example 4).  

Regarding claims 10,19: “217 teaches the optical products (Page 1, [0003]), wherein the size of the core-shell nanoparticles is from 1 nm to 10 µm, preferably 10 nm to 5 µm, as measured according to the Dynamic Light Scattering method (Page 6, [0092],Table 1). 

Regarding claim 12: “217 teaches the optical products (Page 1, [0003]), wherein 
 the transparent polymer matrix is an optical substrate or a coating deposited on an optical substrate (Page 6, [0085]-[0089]; Page 6, [0092],Table 1).

11.	Claims 3, 5-6, 10-11,16,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”) in view of Izumi et al. (US Pub. No. 2015/0368552 A1, hereinafter “”552’) as applied to claim 1 above, and further in view of Uhlmann et al. (US Pat. No. 4,367170, hereinafter “”170”). 

	Regarding claims 3, 5-6, 10-11,16,19-20:  The disclosure of “217 in view of “552 is adequately set forth in paragraph 10 above and is incorporated herein by reference. “217 in view of “552 does not expressly teach a molar absorption coefficient of the photochromic compound in a colored form is higher than 5000 L mol-1 cm-1, preferably 20000 L mol-1 cm-1, and wherein the amount of the core-shell nanoparticles in the transparent polymer matrix is from 0.01 to 80wt% encompasses 0.001 to 2 wt%, preferably from 0.0025 to 1 wt%  based on the weight of the transparent polymer matrix.
	However, “170 teaches an ophthalmic lens (Col. 1, lines 47-56) comprising a transparent polymer matrix and core-shell nanoparticles which are dispersed in the transparent polymer matrix, wherein: the core of core-shell nanoparticles results from mixing of a composition comprising nanoparticle core precursors and at least one photochromic compound  (Col. 8, lines 45-52), wherein the photochromic compound is chosen from spirobenzopyrans (Col. 3, lines 4-19) , spironaphth oxazines (Col. 4, lines 1-44), and the shell of core-shell nanoparticles comprises a mineral compound (Col. 8, lines 55-68, to Col. 9, lines 28, Example 2; Col. 10, lines 43-56, Claim 1), wherein the size of the core-shell nanoparticles is from 1 nm to 10 µm, preferably 10 nm to 5 µm, as measured according to the Dynamic Light Scattering method (Col. 1, lines 57-58), and the amount of the core-shell nanoparticles in the transparent polymer matrix is from 0.01 to 80 wt% encompasses 0.001 to 2 wt%, preferably from 0.0025 to 1 wt%  based on the weight of the transparent polymer matrix  (Col. 7, lines 39-52; Col. 11, lines 30-37 to Col. 12, lines 1-3, Claim 6). “170 teaches the ophthalmic lens (Col. 1, lines 47-56), wherein the transparent polymer matrix is cellulose acetate butyrate (CAB) polymer (Col. 8, lines 16-68 to Col. 9, lines 28, Examples 1-2; Col. 10, lines 43-56, Claim 1), and the shell comprises a mineral oxide including SiO2, TiO2, ZrO2, Al 2O3, ZnO, MgO or mixtures thereof (Col. 2, lines 2-5; Col. 10, lines 63-68, Claim 3), wherein a molar absorption coefficient of the photochromic compound in a colored form is higher than 5000 L mol-1 cm-1, preferably 20000 L mol-1 cm-1 such as  1,3,3-trimethylspiro[indolino-2,3'-naphtho[2,1-b](1,4)-oxazine] as instant application with benefit of providing an encapsulated photochromic particulate material comprising a photochromic dye in admixture with a resinous material protected by an inorganic material outer shell which can be easily introduced into various plastic materials useful in the preparation of ophthalmic and other optical devices to provide a photochromic system having phototropic characteristics comprising more efficient and longer lasting reversible change in color to provide varying degrees of light transmission as a result of exposure to light (Col. 1, lines 35-46). 
In an analogous art of the photochromic optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photochromic composition by “217, so as to include a molar absorption coefficient of the photochromic compound in a colored form is higher than 5000 L mol-1 cm-1, preferably 20000 L mol-1 cm-1, and wherein the amount of the core-shell nanoparticles in the transparent polymer matrix is from 0.01 to 80wt% encompasses 0.001 to 2 wt%, preferably from 0.0025 to 1 wt%  based on the weight of the transparent polymer matrix as taught by “170 , and would have been motivated to do so with reasonable expectation that this would result in providing an encapsulated photochromic particulate material comprising a photochromic dye in admixture with a resinous material protected by an inorganic material outer shell which can be easily introduced into various plastic materials useful in the preparation of ophthalmic and other optical devices to provide a photochromic system having phototropic characteristics comprising more efficient and longer lasting reversible change in color to provide varying degrees of light transmission as a result of exposure to light as suggested “170 (Col. 1, lines 35-46). 

12.	Claims 4,17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”) in view of Izumi et al. (US Pub. No. 2015/03685 52 A1, hereinafter “”552’) as applied to claim 1 above, and further in view of Banning et al. (US Pub. No. 2016/03032124 A1, hereinafter “”124”).

	Regarding claims 4,17:  The disclosure of “217 in view of “552 is adequately set forth in paragraph 10 above and is incorporated herein by reference. “217 in view of “552 does not expressly teach the amount of photochromic compound in the core-shell nanoparticles is from 0.0001 to 90 wt%, preferably from 0.01 to 50% wt% based on the total weight of the core-shell nanoparticles.
	However, “124 teaches an encapsulated dye dispersion consisting essentially of: a polyurethane dispersion that is the reaction product of: (a) a urethane prepolymer having an 
average weight molecular weight of from about 1,000 to about 20,000, the urethane prepolymer being the catalyzed reaction product of: (i) a polyol;  (ii) a polyisocyanate;  and (iii) an internal surfactant;  (b) a neutralizing agent;  and (c) a chain extender selected from the group consisting of diamines, triamines, and combinations thereof;  and a dye selected from the 
group consisting of fluorescent dye, photochromic dye, and mixtures thereof,  wherein the dye is not reactive towards the polyisocyanate (Page 6, Claim 1), wherein the dye is present in 
the amount of from about 0.1 to about 30 percent by weight of the encapsulated dye dispersion (Page 3, [0035]; Page 6, Claim 6) with benefit of providing ink compositions comprising dye dispersion remain stable, not only in storage but also over repeated jetting cycles.  Therefore, a need exists for a method to encapsulate photochromic and/or fluorescent dyes into the latex, and to provide a highly stable dye polyurethane dispersion, which may be used for ink-jet applications (Page 1, [0004]). 
		In an analogous art of the photochromic optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of photochromic compound by “217, so as to include the amount of photochromic compound in the core-shell nanoparticles is from 0.0001 to 90 wt%, preferably from 0.01 to 50% wt% based on the total weight of the core-shell nanoparticles as taught by “124 , and would have been motivated to do so with reasonable expectation that this would result in providing ink compositions comprising dye dispersion remain stable, not only in storage but also over repeated jetting cycles.  Therefore, a need exists for a method to encapsulate photochromic and/or fluorescent dyes into the latex, and to provide a highly stable dye polyurethane dispersion, which may be used for ink-jet applications as suggested “124 (Page 1, [0004]). 

13.	Claims 5, 7,18  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”) in view of  Izumi et al. (US Pub. No. 2015/03 68552 A1, hereinafter “”552’) as applied to claim 1 above, and further in view of Matyjaszewski et al. (US Pub. No. 2016/03032124 A1, hereinafter “”271”).
	Regarding claims 5,7,18: The disclosure of “217 in view of “552 is adequately set forth in paragraph 10 above and is incorporated herein by reference. “217 in view of “552 does not expressly teach the refractive index of the core-shell nanoparticles ranges from 1.47 to 1.74, wherein the refractive index of the core-shell nanoparticles is identical to the refractive index of the transparent polymer matrix.
	However, “271 teaches a core-shell composite particle for incorporation into a composite wherein the composite has improved transparency (Page 1, [0002])  The core-shell composite particle includes a core material having a first refractive index and a shell material having a second refractive index where the core-shell particle has an effective refractive index determined by the first refractive index and the second refractive index.  The effective refractive index is substantially equal to the refractive index of the envisioned embedding medium (Page 9, [0090, Page 10, Table 2) with benefit of providing an approach which offers new opportunities for the design of multi-functional particle coatings in which the polymer-functionalization serves a dual purpose: a) to facilitate compatibilization of the nanoparticle with the embedding medium, and b) to suppress scattering contributions of the core by index-matching the core-shell particle with the embedding medium (Page 9, [0090]). 
		In an analogous art of the photochromic optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the refractive index of the core-shell nanoparticles by “217, so as to include the refractive index of the core-shell nanoparticles ranges from 1.47 to 1.74, wherein the refractive index of the core-shell nanoparticles is identical to the refractive index of the transparent polymer matrix as taught by “271 , and would have been motivated to do so with reasonable expectation that this would result in providing an approach which offers new opportunities for the design of multi-functional particle coatings in which the polymer-functionalization serves a dual purpose: a) to facilitate compatibilization of the nanoparticle with the embedding medium, and b) to suppress scattering contributions of the core by index-matching the core-shell particle with the embedding medium as suggested by “271 (Page 9, [0090]). 

14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”) in view of  Izumi et al. (US Pub. No. 2015/0368552 A1, hereinafter “”552’) as applied to claim 1 above, and further in view of Nahm et al. (US Pub. No. 2015/0378181 A1, hereinafter “”181”).

Regarding claim 12: The disclosure of “217 in view of “552 is adequately set forth in paragraph 10 above and is incorporated herein by reference. “217 teaches the optical products (Page 1, [0003]), wherein the transparent polymer matrix is an optical substrate or a coating deposited on an optical substrate (Page 6, [0085]-[0089]; Page 6, [0092],Table 1). This rejection is applied in the interest of advancing prosecution in the event it can be shown that “217 in view of “552 does not expressly teach the transparent polymer matrix is an optical substrate or a coating deposited on an optical substrate.
However, “181 teaches coated articles are prepared by application of a coating onto a 
Substrate (Page 9, [0101]). Traditional coatings are typically formulated with an inert volatile solvent or diluent (organic liquids and/or water) in which are dissolved and/or suspended in a variety of components.  Pigments (insoluble permanent colorants) and dyes (soluble permanent colorants) provide the aesthetic character and resinous film forming components (soluble or dispersed binders or vehicles) by keeping the colorants on the substrate and provide the desired mechanical characteristics dictated by the article's end use conditions.  Other components are also generally present in a coating and  fulfill other functional roles, such as catalysts to cure thermoset or photoset resins, additives to improve a coating's application characteristics (wetting and adhesion of the coating to the substrate, bubble release), stabilize the wet composition (towards premature cure, settling and aggregation or supporting biofouling organisms) or the dried finished coating (towards oxidative or UV 
degradation), increase or decrease surface gloss, etc (Page 9, [0101])  
In an analogous art of the photochromic optical article, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the photochromic lens composition by “217, so as to include transparent polymer matrix is an optical substrate or a coating deposited on an optical substrate as taught by “181 , and would have been motivated to do so with reasonable expectation that this would result in providing the coated articles with  the desired mechanical characteristics dictated by the article's end use conditions as suggested “181 (Page 9, [0100]-[0101]. 

Response to Arguments
15.	Applicant’s arguments with respect to claims 1, 3-12,16-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/12/2022